WARD, Judge.
This is an appeal by Mr. Abraham Drum-mond from a judgment increasing permanent alimony payable to Lee Ethel Smith Drummond from $80.00 per month to $120.00 per month. The sole issue before the court is whether the Trial Judge erred in awarding the increase. We believe the record supports the trial court judgment and we affirm.
The Trial Court is vested with much discretion in fixing alimony and should not be reversed absent a clear abuse of that discretion. Dugas v. Dugas, 428 So.2d 1059, (La.App. 3rd Cir.1983). Mr. Drummond’s own testimony shows he has consistently refused to pay alimony simply because he believes Mrs. Drummond doesn’t need or deserve it. Mr. Drummond testified that his net monthly income is at least $1,000.00 dollars and that his expenses are relatively low.
The record also shows that since permanent alimony was last fixed by the court, Mrs. Drummond is now unemployed due to no fault of her own, that, her monthly expenses are $712.93 per month; and that she is a fifty-five year old woman with some medical problems that limit her ability to work.
Under these circumstances, and especially in light of Mr. Drummond’s own testimony, we do not believe the Trial Judge erred.
AFFIRMED.